Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-21-00325-CV

                     ISI CONTRACTING, INC. and Guerra Construction,
                                    Appellants

                                                v.

     Naomi MARKHAM; Carrie Markham; and Trevor Markham, Individually and as the
              Administrator of the Estate of Joslyn Markham, Deceased,
                                      Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI01166
                         Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, we reverse the trial court’s order and
render judgment dismissing all of Appellees’ claims against ISI Contracting, Inc. and Guerra
Construction. We tax costs of court for this appeal against Appellees Naomi Markham; Carrie
Markham; and Trevor Markham, Individually and as the Administrator of the Estate of Joslyn
Markham, Deceased.

       SIGNED April 27, 2022.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice